Citation Nr: 1414824	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

In December 2011 and May 2012 statements, the Veteran stated that he wished to withdraw from appeal his claims of service connection for a low back disorder and a hip disorder.  In light of the Veteran's statements, the Board considers the identified claims to be withdrawn and no longer in appellate status.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has bilateral hearing loss as a result of his active military service.  In particular, the Veteran contends that his current hearing loss is linked to his in-service noise exposure from weapons and cannon fire.  The Veteran believes that his current hearing loss is related to the in-service noise exposure; thus, he contends that service connection is warranted.  In that connection, the Board first notes that VA audiology examination conducted in February 2010 shows a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In addition, the Veteran has stated on multiple occasions that he was exposed to noise during service from frequent cannon and weapons fire.  

Regarding diagnosis of the Veteran's hearing loss, service treatment records show that he did not complain of and was not treated for hearing loss at any time on active duty.  However, he underwent audiological examination at both his entrance and separation examinations.  At his July 1970 entrance examination, audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
15
LEFT
0
0
0
---
5

The Veteran again underwent examination pursuant to his February 1972 separation from service.  At that time, his ears were noted to be normal, and audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
---
5
LEFT
10
10
0
---
0

Pursuant to his claim, the Veteran also submitted records of a private audiological evaluation conducted in October 2004.  At that time, he was diagnosed with bilateral sensorineural hearing loss, although no etiological opinion was provided.  Additionally, his private audiologist referenced a previous treatment visit in January 1998, at which he was also diagnosed with sensorineural hearing loss bilaterally.  However, no such record is present in the claims file.

The Veteran was provided VA examination in February 2010, with an addendum opinion added in August 2011.  Report of that examination reflects that the Veteran reported having been exposed to noise in service and experienced loss of hearing acuity since that time.  Audiological examination revealed hearing loss for VA purposes.  The examiner opined, however, that the Veteran's hearing loss was less likely than not related to any in-service noise exposure.  In so finding, the examiner found that the Veteran's hearing had been normal at his separation from service and that, although a threshold shift had occurred in the hearing acuity of the Veteran's right ear, such a shift was "not indicative of noise induced hearing loss" but could have been caused by cerumen impaction, ear infection, or earphone placement.  In the August 2011 addendum, a second examiner pointed out that acoustic trauma normally causes damage to hearing at the time of the exposure, meaning that had the Veteran's in-service noise exposure caused his hearing loss, that hearing loss would have been noted at his separation from service.  He further clarified that there had been no "significant" threshold shift in the Veteran's hearing acuity from his entry to his separation from service, noting that a significant threshold shift is defined as a change of at least 15 decibels.  The examiner again concluded that it was less likely than not that the Veteran's hearing loss was a result of his military service.  However, he failed to note that the Veteran's in-service audiograms appear to document a 15-decibel threshold shift in the right ear at both 500 and 1,000 Hertz frequencies, which would appear to be a "significant" threshold shift even under his stated criterion.  

Further, at the October 2012 hearing before the undersigned Veterans Law Judge, the Veteran's representative contended that the threshold shifts documented between the Veteran's entrance and separation audiograms are "significant" and should be considered evidence of a worsening hearing acuity that has developed into his current bilateral sensorineural hearing loss.  The Board agrees that the VA examination and opinions to date have not included full explanation for the changes in the Veteran's hearing acuity from his entrance to his separation audiograms.  In particular, the Board notes that the Veteran displayed two 15-decibel shifts in his right ear hearing acuity, which would be considered "significant" under both the Veteran's and the VA examiner's criteria.  Further, there appears to be a discrepancy between the examiners as to what, exactly, constitutes a "significant" threshold shift, what was meant by "significant," and whether the Veteran's documented threshold shifts are "significant" or otherwise indicative of an early manifestation of the loss of hearing acuity from which he currently suffers.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service noise exposure or complaints of continuous or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current hearing loss disability.  Id. 

Here, the appellant has stated that he has experienced hearing loss since service.  However, the February 2010 and August 2011 VA audiologists have not sufficiently considered the findings of the multiple audiograms conducted during the Veteran's period of service, including those findings suggesting a decrease in hearing acuity.  Specifically, the Board finds the discussion provided to date of the significance of the multiple 10- to 15-decibel threshold shifts in the Veteran's left and right ear hearing acuity to be inadequate, given his contentions that he began noticing a decrease in hearing acuity shortly after service.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a further VA medical nexus opinion regarding the etiology of the Veteran's claimed hearing loss.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the AOJ must arrange for the issuance of an additional medical opinion by the examiner who offered either the February 2010 or the August 2011 opinion concerning the Veteran's claimed bilateral hearing loss.  The examiner must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed hearing loss.  The examiner must further address whether it is at least as likely as not that any diagnosed hearing loss is related to the Veteran's time in service, to include specifically his conceded exposure to acoustic trauma during service.  In opining as to whether any currently diagnosed hearing loss is related to the Veteran's time in service, the examiner must pay particular attention to his complaints of having first experienced hearing loss shortly after service and his current diagnosis of hearing loss.  The examiner must also indicate whether the in-service threshold shifts are suggestive of the onset of hearing loss.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation must be provided for why the multiple threshold shifts between entrance and separation do not indicate an early manifestation of his current bilateral hearing loss, and why the Veteran's statements regarding onset shortly after service and continuity of symptoms thereafter are inaccurate.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file, including his complete service treatment records, must be referred to the examiner who provided the February 2010 or the August 2011 VA opinion concerning his claimed bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's review must include the Veteran's statements that he first began experiencing problems with his hearing shortly after his military service.

The examiner must provide further discussion and opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's any current hearing loss is related to his period of military service, and particularly to in-service exposure to acoustic trauma.  The examiner must specifically review the Veteran's service treatment records, including his entrance and separation audiograms showing threshold shifts for multiple frequencies in both ears, and comment upon them in the context of any opinion provided.  She or he must specifically address the entrance and separation audiograms showing a decrease in hearing acuity at 500 Hz, 1000 Hz, and 2000 Hz from entrance to separation and comment on what this means.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation must be provided for why the multiple threshold shifts between entrance and separation do not indicate an early manifestation of bilateral hearing loss, and why the Veteran's statements regarding onset shortly after service and continuity of symptoms thereafter are inaccurate.  Medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The examiner should provide the opinions requested above.)  

2.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response before the claims file is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


